 EAST TEXAS STEEL CASTINGS CO.East Texas Steel Castings Company, Inc.andInterna-tional Molders and Allied Workers Union,Local 58,AFL-CIO. Case 16-CA-4059June 14, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn January 28, 1971, Trial Examiner Alvin Lieber-man issued his Decision in the above-entitled proceed-ing, finding that the Respondent had not engaged in thealleged unfair labor practices and recommending thatthe complaint be dismissed in its entirety, as set forthin the attached Trail Examiner's Decision. Thereafter,the Charging Party filed exceptions to the Trial Ex-aminer's Decision and the General Counsel filed excep-tions and a supporting brief. In addition, the GeneralCounsel filed motions to reserve decision, to consoli-date cases, amend complaint, and remand for trial.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified below.The complaint alleged that the Respondent violatedSection 8(a)(5) and (1) of the Act by refusing to sign anagreement previously reached in negotiation with theUnion. The Trial Examiner found, and we agree, thatthe Respondent, through its duly authorized agent, andInternational Molders and Allied Workers Union, Lo-cal 58, AFL-CIO, hereinafter called Local 58 or theUnion, reached complete agreement on the terms of acollective-bargaining contract on May 14, 1970. How-ever, the Trial Examiner also found that the Union'ssubsequent letters requesting that the Respondent exe-cute the aforementioned agreement were not receivedby the Respondent. Accordingly, he held that the Re-spondent's failure to sign the contract document didnot, in the absence of such a request, constitute arefusal to bargain in violation of Section 8(a)(5) of theAct. He therefore recommended dismissal of the com-plaint.Although we agree with the Trial Examiner'sThese motions were based upon the filing of a new charge by the Union,following its alleged formal request of February 19, 1971, that the Respond-ent sign a contract embodying the agreement reached by the parties. In viewof our disposition of the case, we deny these motions.191 NLRB No. 28113findings in all other respects, we are satisfied that therecord amply demonstrates that the Union was at alltimes demanding the Respondent's execution of theagreement reached and that the Respondent was awareof this.Section 8(d) of the Act defines collective bargainingas including "the execution of a written contract incor-porating any agreement reachedif requested by eitherparty ..." (Emphasis supplied.) It is thus clear that astatutory obligation to sign a contract document doesnot arise automatically when the parties have reachedagreement as to its terms. The Act contemplates thata party request execution of a contract document inorder to bring the obligation to sign into play. How-ever, the Act neither requires nor defines a specificmanner by which such a request must be manifested.All that is necessary is that the party refusing to signbe aware of the other party's request for formal execu-tion of the agreement.On the facts and for the reasons set forth below, wefind that the Respondent, fully mindful of the Union'sdemand for signature, evidenced its intention neither toacknowledge nor to abide by the agreement it reachedwith the Union and, accordingly, that the Union wasbound to take no further action before seeking the aidof the Board.On May 2, 1969, the Union was certified as the repre-sentative of the Respondent's employees.Bargainingcommenced shortly thereafter. The parties were unableto reach agreement, however, and on July 27 the em-ployees voted to strike.On January 10, 1970, the employees voted to termi-nate the strike and accept the Respondent's last con-tract offer, so advising J. D. McLaughlin, Respondent'schief spokesman during negotiations, by telegram andletter.McLaughlin replied,promising to "puttogether" and submit to the Union the agreements andunderstandings reached during negotiations.A misunderstanding surfaced as to the duration ofthe proposed agreement during the ensuing correspon-dence between the Respondent and the Union. TheUnion's understanding was that the parties had agreedto a 1-year contract term. The Respondent insisted thatthe parties had bargained for a 3-year term. On Febru-ary 12, 1970, McLaughlin prepared and sent to theUnion a contract document purporting to be the com-plete agreement between the parties, effective January12, 1970, through January 11, 1973. He stated in hisletter of transmittal: " . . . we will be glad to meet withyou and sign the enclosed contract, or it can be handledby mail." A further exchange of correspondence tookplace and in April the parties met in order to resolvetheir differences over the contract term. On April 25,McLaughlin wrote L. B. Beam, financial secretary andbusiness agent of Local 58, reiterating the Respond-ent's position and adding: "We hope you can see fit to 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDsign the three year agreement with us and that we canlook forward to a long period of harmony free fromindustrial strife."On May 14,counsel for the Unionsent McLaughlin a telegram,which was duly received,stating:INTERNATIONAL MOLDERS AND ALLIED WORK-ERS UNION, ON BEHALF OF LOCAL 358 [SIC] UN-CONDITIONALLY ACCEPTS TERMS OF CONTRACTPROPOSEDBY THE COMPANY FOR A THREE YEARPERIOD COMMENCING IMMEDIATELY.We are satisfied, in agreement with the Trial Exam-iner, that a contract between the Respondent and Local58 came into being at that time. Within a week, theRespondent sought its repudiation. On May 21, 1970,McLaughlin wrote to the Union's attorney that the"new owners" of the Respondent never had an oppor-tunity to review the agreement but that the documentin question was being sent to them for "review andadvice." As a further impediment to the agreement, theRespondent raised for the first time the question of theUnion's majority status which, it now asserts, was dis-sipated at a timesubsequentto the Union's May 14telegram of acceptance.On the facts of this case, the conclusion is inescapa-ble that the Respondent, at all times material, wasaware of the Union's insistence that it execute the May14 agreement. Hence the Union's unsuccessful effort tomake a formal request for such action through themail' was not fatal to the instant complaint. Aside fromthe clear implication emerging from the correspon-dence exchanged by the parties, whereby in late April1970 the Respondent invited the Union "to sign thethree year agreement" and the Union responded "un-conditionally" accepting the 3-year agreement "effec-tive immediately," other factors plainly demonstratethat the Union, continuously since May 14, 1970, wasinsisting upon the execution of the agreement and thatthe Respondent, fully aware of the Union's position,was seeking its abrogation.Thus, as heretofore indicated, shortly after receipt ofthe Union's telegram of May 14 signifying the Union'sunconditionalacceptanceoftheRespondent'sproposal, the Respondent countered by asserting non-meritorious legal grounds for its refusal to sign. Inconsequence, the Union filed unfair labor practicecharges leading to the issuance of a complaint specifi-cally alleging that the Respondent violated Section8(a)(5) of the Act by its refusal to sign the agreementreached. If the Respondent had any doubt, the filing ofthe charge and the issuance of the complaint put it onnotice of the Union's desires and are themselves suffi-cient to constitute a request to sign. At the hearing,, the'As detailed in section C, 2, of the Trial Examiner's Decision, a letterwas sent twice to, but not received by, the Respondent's attorneyRespondent again interposed defenses indicating it didnot intend to sign the contract3 and, in addition, joinedissue with the General Counsel and the Charging Partyon the question of whether the Union's requests by mailfor such signature were effective.In this posture of the case, it can hardly be said thatthe acts and conduct of the parties did not evidence aunion request to sign, and a failure and refusal by theRespondent so to do. Clearly there was no ambiguityrespecting each party's intent, and to hold otherwisewould exalt form over substance.Accordingly, we find that at all times material theRespondent had been duly notified of the Union's in-sistence upon execution of the contract and that theRespondent, by its refusal to do so, violated Section8(a)(5) and (1) of the Act.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, East TexasSteelCastings Company, Inc., Longview, Texas, itsofficers, agents, successors, and assigns, shall take thefollowing action in order to effectuate the policies of theAct.:1.Cease and desist from:(a) Failing to execute and give effect to the collective-bargaining agreement between it and InternationalMolders and Allied Workers Union, Local 58, AFL-CIO, effective January 12, 1970, through January 11,1973.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action:(a) Execute, deliver, and give effect to the collective-bargaining agreement between it and InternationalMolders and Allied Workers Union, Local 58, AFL-CIO, effective January 12, 1970, through January 11,1973.(b) Post at its Longview, Texas, facility copies of theattached notice marked "Appendix."5 Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by its representative,'Cf.Service Roofing Co.,173 NLRB 321, 322.The Respondent's alleged doubt of the Union's majority is immaterialsince at the time agreement was consummated, the Respondent, by its ownassertion, had no basis for questioning the Union's majority. See, e g.,Gen-eral Asbestos & Rubber Division, Raybestos-Manhattan, Inc.,183 NLRBNo. 27, at TXD, section C, 2-Tanner Motor Livery, Ltd.,160 NLRB 1669,1683.'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD" shall be changedto read "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD " EAST TEXAS STEEL CASTINGS CO.115shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated Federal law by failing toexecute and give effect to a collective-bargaining agree-ment:WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed under Sec-tion 7 of the Act.WE WILL execute, deliver, and give effect to ourcollective-bargainingagreementwith Interna-tionalMolders and Allied Workers Union, Local58, AFL-CIO, effective January 12, 1970, throughJanuary 11, 1973.General Counsel's complaint,' dated September 8, 1970, andrespondent's answer.' In general the issue raised by the plead-ings was whether respondent, violated Section 8(a)(5) and,derivatively, Section 8(a)(1) of the National Labor RelationsAct, as amended (herein called the Act). Particularly, thequestions for decision are as follows:1.Did respondent and International Molders and AlliedWorkers Union, Local 58, AFL-CIO (herein called theUnion), agree upon all the terms and conditions of a bindingcollective-bargaining contract?2.Assuming an affirmative answer to the foregoing ques-tion, is respondent obligated to sign the contract?Upon the entire record,' upon my observation of the wit-nesses and their demeanor while testifying, and upon carefulconsideration of the arguments made and the briefs submittedby the parties,'I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Delaware corporation with its principaloffice and place of business located in Longview, Texas, isengaged in the production, sale, and distribution of steel cast-ings.During the year ending on September 8, 1970, a repre-sentative period, respondent produced, sold, and shipped tocustomers located outside the State of Texas goods valued atmore than $50,000. Accordingly, I find that respondent isengaged in commerce within the meaning of the Act and thatthe assertion of jurisdiction over this matter by the NationalLabor Relations Board (herein called the Board) is war-ranted.Siemons Mailing Service,122 NLRB 81, 85.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PARCTICESEASTTEXAS STEELCASTINGS COMPANY,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Room 8A24, Federal Office Building, 819 Tay-lor Street, Fort Worth, Texas 76102, Telephone 817-3'34--2921.TRIAL EXAMINER'S .DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Trial Examiner: The trial in this pro-ceeding, with all parties represented, was held before me inLongview, Texas, on November 5 and - 6, 1970, upon theA. IntroductionBriefly, this case is concerned with respondent's failure toexecute a collective-bargaining contract. The complaint al-leges, and the General Counsel and the Union contend,' thatall the terms of the contract in question had been agreed toby the parties and incorporated in a written document. Ac-cordingly, the General Counsel, relying on Section 8(d) of the'The complaint was issued on a charge and an amended charge filed,respectively, on July 27 and September 8, 1970, by International Moldersand Allied Workers Union, Local 58,,AFL-CIO.SDuring the trial the answer was amended in several respects Thus,paragraphs 3 and 4 were amended to admit, respectively,the allegations ofparagraphs 3 and 5 of the complaint. In addition, the following sentence wasFurther, the Respondent says that the contract alluded to in the com-plaint was at no time ratified by the membership of the union or bythose in the bargaining unit.The General Counsel's motion to correct the stenographic transcript ofthis proceeding in certain respects is hereby granted. Issued simultaneouslyis a separate order correcting the obviously inadvertent errors in the tran-script called to my attention by the General Counsel's motionas well asother-errors of a similar nature°Although all the arguments of the parties and the authorities cited bythem, whether appearing in their briefs or made orally during the trial, maynot be discussed in this Decision,each has been carefully weighed andconsidered.3As the contentions of the General Counsel and the Union are, in themain, similar, they will be referred to hereinafter as the General Counsel'scontentions. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDAct, argues that respondent's failure to sign the agreementwas violative of Section8(a)(5).6In defense respondent asserts that it never received a re-quest from the Unionto signthe contract which the com-plaint alleges was agreed upon by the parties. Alternatively,respondent contends that the parties never arrived at thepoint of agreement because a proposal, purporting to be acollective-bargaining contract,made to the Union by re-spondent's lawyer was never accepted by the Union norratified by its members. Subsidiarily, in this regard, respond-ent argues that its lawyer was without authority to make theforegoing proposal to the Union.'B. Preliminary Findings andConclusions'1.Respondent'smanagementpersonnel and the authorityof its bargaining agentsRespondent is a wholly owned subsidiary of AmericanSteel & Pump Corporation (herein called American), whoseoffices are located in New York City. At least since June 1969Carl Glickman has been chairman of the board of directorsof American.Until March 1970 John Fleeger was respondent's generalmanager. Since then, that position has been held by DaleHall. At all material times Ross Williams has been respond-ent's worksmanager.Before Fleeger's replacement by Hall, Fleeger and J. D.McLaughlin, respondent's lawyer, represented respondent inits negotiations with the Union. Upon Hall's appointment asrespondent's general managerhe took Fleeger's place at thebargaining table. In this regard, at the first meeting of thepartiesMcLaughlin introduced himself as respondent'sspokesman and acted in that capacity throughout the bar-gaining.As will be more fully set forth below, the Union struckrespondent in July 1969, aftersome2 months of bargaining.In November 1969, while the strike was in progress, theUnion's lawyer suggested to Glickman, the chairman of theboard of directors of American, respondent's parent corpora-tion, that the parties resume their negotiations and thatGlickman and a representative of the Union make arrange-ments for a meeting.In response, Glickman stated, in a letter dated November28, 1969,9 that it would be fruitless for him "to enter thenegotiations" because of his lack of familiarity with what hadtranspired. Instead,Glickman proposed that the Union'sIn pertinent part this section provides.Sec. 8.(a) It shall be an unfair labor practice for an employer(5) to refuse to bargain collectively with the representatives of hisemployees. .Section 8(d) of the Act, insofar as material, requires "the execution of awritten contract incorporating any agreement reached [as a result of collec-tive bargaining] if requested by either party."'Respondent makes an additional argument relating to the loss of theUnion's majority status on a date subsequent to May 14, 1970. In view ofthe conclusions I reach on the evidence in this case, which, in a nutshell,are that a collective-bargaining contract between respondent and the Unioncame into being on May 14, 1970, and that the Union never, thereafter,effectively requested respondent to sign that contract, the validity of re-spondent's majority contention need not be resolved However, findingsbearing upon this point will be made for such value as they may have.8The purpose of these findings is to furnish a frame of reference withinwhich to consider the facts relating to respondent's alleged unfair laborpractices and the conclusions to which they may give rise To the extent thatthe contentions of the parties relate specifically to the findings made herethey will be treated here, although they, as well as the findings, may againbe considered in other contexts.'General Counsel's Exhibit (G.C Exh.) 4agent communicate with Williams, Fleeger, or McLaughlin,respectively respondent's works manager, general manager,and lawyer, in whom he had "explicit faith" and "who havefull power and authority to negotiate for and bind [respond-ent]."In view of this, I find that McLaughlin had, at least, appar-ent authority sufficient to bind respondent in the area ofcollective bargaining.N.LR.B. v. Ralph Printing & Litho-graphing Company,443 F.2d 1058 (C.A.8);Inland SteelProducts Company,120 NLRB 1678. This being so, I rejectrespondent's assertion that McLaughlin was without powerto make binding commitments on respondent's behalf.2.The Union's certification and the early bargainingOn May 2, 1969, the Union was certified as the collective-bargaining representative of respondent's employees in a unit(herein called the bargaining unit) consisting of "Allproduction and maintenance employees at [respondent's]Longview, Texas, plant, including yard laborers and truck-drivers."" Bargaining commenced soon after the issuance ofthe certificate and continued until the latter part of July 1969,when the Union struck respondent.3.The strikeBeing dissatisfied with respondent's wage proposal theUnion called a strike against respondent on July 28, 1969. Atthe time there were 141 employees in the bargaining unit. Ofthese, 109 answered the call.The strike came to an end on January 10, 1970," at whichtime there were some 90 employees in the bargaining unit.Among them were the 32 people who did not strike. Thebalance was composed of replacements for strikers.Shortly after the termination of the strike the names ofemployees who had not worked while it was in effect wereplaced on a preferential hiring list. As jobs became availableemployment was offered to those on the list in order of theirseniority. By May 17, when the list was exhausted, 28 strikershad accepted, and 81 had refused, reinstatement.Upon the exhaustion of the preferential hiring list, whichI have found occurred on May 17, respondent concluded thatthe Union no longer represented a majority of the employeesin the bargaining unit. This conclusion was based upon thenumerical complement of the unit. On the day in question itconsisted of 95 employees; 32 nonstrikers, 28 strikers whohad accepted reemployment, and 35 people who had beenhired during, or since, the strike."4.McLaughlin's practice concerning"postage due" mailJ.D. McLaughlin, who was the chief negotiator for re-spondent during its bargaining with the Union, is a lawyerengaged in general practice in Paris, Texas. About November1969 he instructed the clerk in his office who receives mailaddressed to him to reject all "postage due" letters.'0G C. Exh 1(a). The usual exclusions were also set forth in the certifi-cate." All dates hereinafter mentioned without stating a year fall within 1970.The briefs submitted by the parties contain lengthy arguments on thequestion of whether the basis for respondent's conclusionas to the Union'sloss of majority, arrived at on May 17, 15 days after the expiration of theUnion's certification year, comports with the authorities which seem uni-formly to hold, in the circumstances present here, that to be effective sucha belief must be entertained in good faith and be based on objective consider-ations See,for example,Coca Cola Bottling Works, Inc.,186 NLRB No.142. However, as I have indicated in footnote 7, above, in view of the resultsI reach on the evidencein this caseit is unnecessary to determine thevalidity of respondent's conclusion concerning the Union's majority status EAST TEXAS STEEL CASTINGS CO.117McLaughlin's reason for doing so, he testified, was "one ofeconomics."In conformity with this policy, and since its institution,McLaughlin's clerk has refused to accept such mail and hasnot reported to him "which letters she rejected." Accord-ingly,McLaughlin further testified he has "no knowledge" asto "which letters got sent back."C. Facts Concerning Respondent's AllegedUnfair Labor Practices1.The acceptance of the contractOn January 10, 1970, the day the Union terminated itsstrike against respondent, Charles Boyd, the Union's princi-pal bargaining agent, notified J. D. McLaughlin, respondent'schief negotiator, that respondent's employees had voted toaccept the wage proposal respondent had made before thestrike.At the same time Boyd asked McLaughlin to "preparethe labor agreement incorporating the above, as well as allother agreements and understandings reached during thenegotiations.""Among the "agreements and understand-ings" thought by Boyd to have been "reached during thenegotiations" was a provision limiting the contract to a termof 1 year.McLaughlin complied with this request. On February 12he sent Boyd a document purporting to be a complete collec-tive-bargaining agreement.14 Its term, however, was set at 3years rather than 1 year. McLaughlin's letter of transmittal"stated, with reference to this matter, that "while [it] was notdiscussed at length in negotiations, we do recall that we ad-vised you that we would want a contract for at least a threeyear period."Between February 12 and April 25 the contract's durationwas the subject of one meeting and much correspondencebetween the parties. In their letters and at the meeting eachside insisted that its recollection of their agreement as to theterm of the contract was correct.Finally, in a letter dated April 21, 1970,16 from McLaugh-lin, respondent's chief negotiator, to L. Beam, an officer andbusiness agent of the Union, McLaughlin summed up theparties' negotiations. Regarding their respective positions asto the time during which the contract was to remain in effect,McLaughlin wrote:While Mr. Boyd [the Union's principal negotiator] hasasserted that it was his understanding that the agreementwas for a one year period, we have heretofore advisedMr. Boyd and now advise you that [respondent] at notime agreed to a one year contract, and is not interestedin a contract of such short duration ....We hope that you can see fit to sign the three yearagreement with us and that we can look forward to along period of harmony free from industrial strife.There was no further communication between respondentand the Union until May 14. On that day Anthony Cafferky,counsel for the Union and for International Molders andAllied Workers Union (herein called the International), withwhich the Union is affiliated, sent a telegram to McLaughlin"stating that the International "on behalf of Local 35818 un-conditionally accepts terms of contract proposed by [re-spondent] for a three year period commencing immediately."At no time before May 14 was the contract proposed byMcLaughlin and referred to in Cafferky's telegram ratified bythe Union's general membership or by the employees in thebargaining unit.2.The request that Respondent sign the contractOn May 26, 1970, 2 weeks after Cafferky notified J. D.McLaughlin, respondent's chief negotiator, of the acceptanceof the contract, Charles Boyd, the Union's principal bargain-ing agent, in a letter to McLaughlin" suggested that a meet-ing be arranged "for the purpose of... getting the agreementsigned by the parties." This letter was sent to McLaughlin bycertified mail.When the letter arrived at McLaughlin's office two 10-centpostage due stamps were affixed to its envelope. In accord-ance, presumably, withMcLaughlin's policy concerning"postage due" mail the letter was not accepted by his clerk."Upon its rejection, the letter, in what appears to be its originalunopened envelope," was returned to Boyd by the Post OfficeDepartment with a notice22 stating "Refused because of 20[cents] Postage Due."Sometime in June, Boyd sent McLaughlin a copy of theforegoing letter. This was mailed in an envelope bearing a6-cents postage stamp, but no return address. Notwithstand-ing that the letter was addressed to McLaughlin at his officein Paris, Texas, "it was not," as McLaughlin credibly tes-tified, and as I find, "received by [him] at any time."D. Contentions and Concluding Findings ConcerningRespondent's Alleged Unfair Labor PracticesThe complaint is narrowly drawn. It alleges a violation ofSection 8(a)(5) of the Act solely on respondent's refusal tosign acollective-bargaining contract assertedly agreed uponby respondent and the Union. To establish such an unfairlabor practice the burden rests on the General Counsel toprove that the parties had, indeed, agreed upon all the provi-sionsof the contract and that respondent refused to sign theagreement after being effectively requested to do so by theUnion. It is my conclusion, on the evidence adduced, that theGeneral Counsel has sustained the first half of his burden, butnot the second.1.The agreement upon the provisionsof the contractIt is a familiar legal principle that the formation of a con-tract contemplates an outstanding offer and its unconditionalacceptance. This fundamental concept is applicable in thefield of labor management relations law no less than in otherareas of jurisprudence.F W. Means & Company v. N.L.R.B.,377 F.2d 683, 686 (C.A. 7);General Asbestos & Rubber Divi-sion, etc.,183 NLRB No. 27.Respondent does not take a contrary position. It contends,rather, that the proposal it forwarded to the Union on Febru-ary 12, 1970, appearing to be a complete collective-bargainingcontract, which it thereafter urged the Union to accept de-spite the Union's objection to its term was not accepted by theUnion. Respondent further contends that because it wasnever ratified by the employees in the bargaining unit thecontract lacks efficacy.2313G.CExh7.G C. Exh. 12(a)" G C Exh 11.16G.C. Exh. 20.17G.C. Exh. 17.11 It will be rememberedthat the Union'sdesignation is Local 58, notLocal 358G.C. Exh. 19.20 In this regard McLaughlin testified that he "did not recieve [this letter]or refuse it, personally." There appears to be no reason for disbelieving thistestimony21Charging Party's Exhibit (C.P. Exh) 1." C.P. Exh 2.23I have already rejected respondent's additional assertion that J. D(Cont) 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's argument that the Union did not accept itsproposal is bottomed on the contents of the acceptance tele-gram sent to McLaughlin on May 14 by Anthony Cafferky,the Union's lawyer. It will be remembered, in this regard, thatin that telegram the party in whose interest Cafferky actedwas stated to be "Local 358." Local 358 being a stranger tothe negotiations between respondent and the Union, respond-ent asserts that the Union, whose correct designation is Local58, can not by Cafferky's telegram be deemed to have ac-cepted its proposal.This position is untenable. It is apparent from the sequenceof events that the telegram was sent in response to McLaugh-lin's letter dated April 25, importuning the Union to acceptrespondent's proposal for a "three year agreement [in thehope that] we can look forward to a long period of harmonyfree from industrial strife." In these circumstances the incor-rect designation of the Union as "Local 358" in Cafferky'sacceptance telegram is obviously a nonmisleading clericalerror which should be read as "Local 58," the Union's correctdesignation. 3Williston on Contracts, § 614, Revised Ed.1936.When so read Cafferky's telegram constitutes an uncondi-tional acceptance of respondent's outstanding offer of a con-tract for a 3-year period. Thus, I conclude that, as a matterof law, there came into being a collective-bargaining agree-ment between respondent and the Union for a term of 3 years.Equally untenable is respondent's argument relating to thecontract's lack of ratification. The short answer to this con-tention is that "the Act imposes no obligation upon a bargain-ing agent to obtain employee ratification of a contract itnegotiates in their behalf."North Country Motors, Ltd.,146NLRB 671, 674.242.Respondent's failure to sign the contractSection 8(d) of the Act "defines collective bargaining."25 Itprovides, in relevant part, for "the execution of a writtencontract incorporating any agreement reached if requested byeither party."As explicitly set forth in the statute, the obligation to signthe contract does not automatically follow the making of theagreement. To bring the signing obligation into play theremust first be a request for;the contract's execution. This wasmade crystal clear inN.L.R.B. v. Mayes Bro&, Incorporated,383 F.2d 242, 248 (C.A. 5), where the court stated "Section8(d) ... requires `the execution of a written contract ... 'only`if requested by either party"' (emphasis supplied)."It goes without saying that in order to be effective a requestby one party to a collective-bargaining contract that it besigned by the other party must be communicated to thatMcLaughlin, its chief negotiator, did not have authority to make bindingcommitments on its behalf.2'Allis-ChalmersManufacturing Company v. N.L.R.B.,213 F.2d 374(C A. 7), cited by respondent in support of its ratification position, seemsto have been effectively nullified by the Supreme Court inN.L.R.B. vWooster Division ofBorg-Warner Corp.,356 U.S. 342, 348-350. See, in thisregard,Houchens Market, etc.,155 NLRB 729, 730, 734, enfd 375 F 2d208 (C.A. 6)25N.L.R.B. v.WoosterDivision ofBorg-Warner Corp.,356 U.S. 342, 348.24To the same effect, see alsoN.L.R.B. v. Ralph Printing & Lithograph-n:gCompany,443 F.2d 1058 (C.A.8);Huttig Sash andDoor Company,151NLRB 470, 474, enfd. in this respect 362 F 2d 217 (C.A. 4).party. The evidence in this case shows that the Union at-tempted to do this on two occasions. However, both effortsmiscarried. The first was aborted when the "postage due"lettermaking such a request was refused by McLaughlin'soffice in accordance with its policy concerning letters bearinginsufficient postage.21 The second such attempt went astraywhen the Union's subsequent letter, although properly ad-dressed, stamped, and mailed to McLaughlin, was never re-ceived.by him.28The foregoing being the only evidence adduced bearing onthe issue here under discussion, I find that the General Coun-sel has- not sustained his burden of proving that the Unioneffectively requested respondent to sign the collective-bar-gaining contract upon which the parties had previouslyreached agreement. Accordingly, considering the record as awhole; I conclude that it has not been shown that respondentengaged in unfair labor practices within the meaning of Sec-tion 8(a)(5) or (1) of the Act by not signing the contracttheretofore agreed upon between respondent and the Union.Inasmuch as the complaint does not allege that respondentviolated Section 8(a)(5) or (1) in any other manner or that itengaged in any other unfair labor practices, I shall recom-mend that the complaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion- 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.All production and maintenance employees at respond-ent's. Longview, Texas, plant, including yard laborers andtruckdrivers, excluding office clerical employees, professionalemployees, technical employees, guards, watchmen, andsupervisors as defined in the Act constitute aunt appropriatefor purposes of collective bargaining.4.Respondent and the Union are parties to a collective-bargaining contract covering the employees included in theunit described in Conclusion of Law 3, above, the provisionsof which contract are set forth in the document received inevidence in this proceeding as General Counsel's Exhibit12(a).5.Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(5) or (1) of the Act by notsigning the collective-bargaining contract described in Con-clusion of Law 4, above."As I have noted in this regard (see footnote 20, above) McLaughlin,respondent's chief negotiator, did not personally refuse to accept this letter.28 It is well settled that the presumption that a duly posted letter wasreceived by its addresseeis notconclusive. This presumption may be rebut-ted by evidence showing that the letter was not received. When evidenceof this nature is offeredan issue ariseswhich must be determined by the trierof the facts.Wright v. Grain Dealers, etc., Ins. Co.,186 F.2d 956, 960 (C.A.4). On credible testimony given by McLaughlin I have found that he did not,in fact, receive the Union's second letter requesting respondent to sign thecontract. EAST TEXAS STEEL CASTINGS CO.119Upon the foregoing findings of fact, conclusions of law, andthe entire record,and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:29ORDERIt is ordered that the complaint be, and the same herebyis,dismissed." In the event no exceptions are filed as provided by Section 102.46 ofSection 102.48 of the Rules and Regulations,be adopted by the Board andthe Rules and Regulations of the National Labor Relations Board, thebecome its findings,conclusions,and order,and all objections thereto shallfindings, conclusions,and recommended Order herein shall, as provided inbe deemed waived for all purposes.